UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2418



In re:   JOHNNY LEE GORE, a/k/a Manager,



                Petitioner.



    On Petition for Writ of Mandamus.        (4:01-cr-00627-CWH-9)


Submitted:   February 12, 2015              Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnny    Lee   Gore    petitions   for   a   writ   of    mandamus,

alleging that the district court has unduly delayed in ruling on

his motion for a sentence reduction.               He seeks an order from

this court directing the district court to act.                 We find the

present   record    does   not    reveal   undue   delay   in   the   district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            PETITION DENIED




                                      2